 

Exhibit 10.4

 

EXECUTION COPY

THIS INCREMENTAL TERM SUPPLEMENT (this “Supplement”), is dated as of March 29,
2006, among CSC HOLDINGS, INC., a Delaware corporation (the “Company”), the
banks which are parties hereto, together with their respective successors and
assigns (the “Incremental Term Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Company, certain of its subsidiaries named therein, the several
banks whose names are set forth on the signature pages thereof, and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of February 24, 2006 (as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, the “Credit Agreement”; unless
otherwise defined herein, all capitalized terms used in this Incremental Term
Supplement shall have the meanings ascribed thereto in the Credit Agreement),
which Credit Agreement grants the Company, the Incremental Term Lenders and the
Administrative Agent an option to establish a separate tranche of commitments
and loans subject, among other things, to the execution and delivery of an
Incremental Term Supplement;

NOW, THEREFORE, pursuant to Section 2.14 of the Credit Agreement, and in
consideration of the mutual covenants and agreements herein contained, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

Section 1       The Incremental Term Borrowing. Subject to the terms and
conditions set forth herein and in the Credit Agreement, each Incremental Term
Lender severally agrees to make a single loan to the Company on the Incremental
Term Closing Date in an amount not to exceed such Incremental Term Lender’s
Incremental Term Commitment. The Incremental Term Borrowing shall consist of
Incremental Term Loans made simultaneously by the Incremental Term Lenders in
accordance with their respective Applicable Percentage of the Incremental Term
Facility. Amounts borrowed under this Section 1 and repaid or prepaid may not be
reborrowed. Incremental Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein or in the Credit Agreement.

Section 2       Borrowings, Conversions and Continuations of Incremental Term
Loans. After giving effect to all Incremental Term Borrowings, all conversions
of Incremental Term Loans from one Type to the other, and all continuations of
Incremental Term Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect in respect of the Incremental Term Facility.

Section 3       Termination of Commitments. The aggregate Incremental Term
Commitments shall be automatically and permanently reduced to zero on the date
of the Incremental Term Borrowing.

Section 4       Repayment of Incremental Term Loans. The Company shall repay to
the Incremental Term Lenders the aggregate principal amount of all Incremental
Term Loans outstanding in twenty-eight (28) consecutive quarterly installments
which except for the final installment shall be due on the last day of each
March, June, September and December, beginning with June 30, 2006. Subject to
adjustment in connection with prepayments made pursuant to Section 2.04 of the
Credit Agreement, (i) each of the first twenty-four (24) installments shall be
in the principal amount equal to 0.25% of the original aggregate principal


--------------------------------------------------------------------------------




amount of the Incremental Term Loan, (ii) the following three (3) installments
shall be in the principal amount equal to 23.50% of the original aggregate
principal amount of the Incremental Term Loans, and (iii) the final principal
repayment installment of the Incremental Term Loans, due on March 29, 2013 (such
date, the “Maturity Date” for the Incremental Term Facility), shall be in an
amount equal to the aggregate principal amount of all Incremental Term Loans
outstanding on such date.

Section 5       Incremental Term Opt-out. With respect to any prepayment of the
Incremental Term Facility pursuant to Section 2.04(b) of the Credit Agreement,
any Incremental Term Lender, at its option, to the extent that any Term A Loans
are then outstanding, may elect not to accept such prepayment. Upon receipt by
the Administrative Agent of any such prepayment of the Incremental Term
Facility, the amount of the prepayment that is available to prepay the
Incremental Term Loans (the “Prepayment Amount”) shall be deposited in a
blocked, interest bearing deposit account of one or more of the Loan Parties at
Bank of America in the name of the Collateral Agent and under the sole dominion
and control of the Administrative Agent, and otherwise established in a manner
satisfactory to the Administrative Agent (a “Cash Collateral Account”), on terms
reasonably satisfactory to the Administrative Agent and the Company, pending
application of such amount on the Prepayment Date as set forth below and
promptly after the date of such receipt, the Administrative Agent shall notify
the Incremental Term Lenders of the amount available to prepay the Incremental
Term Loans and the date on which such prepayment shall be made (the “Prepayment
Date”), which date shall be 10 Business Days after the date of such receipt. Any
Incremental Term Lender declining such prepayment (a “Declining Lender”) shall
give written notice to the Administrative Agent by 11:00 a.m. on the Business
Day immediately preceding the Prepayment Date. On the Prepayment Date, an amount
equal to that portion of the Prepayment Amount accepted by the Incremental Term
Lenders other than the Declining Lenders (such Lenders being the “Accepting
Lenders”) to prepay Incremental Term Loans owing to such Accepting Lenders shall
be withdrawn from the applicable Cash Collateral Account and applied ratably to
prepay Incremental Term Loans owing to such Accepting Lenders in the manner
described in Section 2.04(b) of the Credit Agreement for such prepayment. For
the avoidance of doubt, interest shall continue to accrue on the Incremental
Term Loans of each Accepting Lender through the Prepayment Date applicable to
such Loans. Any amounts that would otherwise have been applied to prepay
Incremental Term Loans owing to Declining Lenders shall instead be applied
ratably to prepay the Term A Loans in the manner described in Section 2.04(b) of
the Credit Agreement for such prepayment. Any interest from such account shall
be returned to the Company on the Prepayment Date to the extent not applied to
prepay the Term A Loans or the Incremental Term Loans on the Prepayment Date.

Section 6       Applicable Rate. The Applicable Rate with respect to the
Incremental Term Facility shall be 0.75% for Base Rate Loans and 1.75% for
Eurodollar Rate Loans.

Section 7       Conditions Precedent to the Making of Incremental Term Loans.
The obligation of each Incremental Term Lender to make its Incremental Term Loan
hereunder is subject to the satisfaction of the following conditions precedent
on or prior to the date of the making of such Incremental Term Loan:


(A)           EXECUTION OF INCREMENTAL TERM SUPPLEMENT AND INCREMENTAL TERM
NOTES. THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH SHALL
BE ORIGINALS OR

2


--------------------------------------------------------------------------------





 


TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH
PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE COMPANY, EACH DATED THE
INCREMENTAL TERM CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL
OFFICIALS, A RECENT DATE BEFORE THE INCREMENTAL TERM CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE
INCREMENTAL TERM LENDERS:


(I)  THIS INCREMENTAL TERM SUPPLEMENT DULY EXECUTED AND DELIVERED BY EACH OF THE
COMPANY, THE INCREMENTAL TERM LENDERS AND THE ADMINISTRATIVE AGENT; AND


(II) AN INCREMENTAL TERM NOTE EXECUTED BY THE COMPANY IN FAVOR OF EACH
INCREMENTAL TERM LENDER REQUESTING AN INCREMENTAL TERM NOTE.


(B)           PLEDGE AGREEMENT. EACH INCREMENTAL TERM LENDER SHALL HAVE RECEIVED
FROM THE COLLATERAL AGENT EVIDENCE SATISFACTORY TO IT THAT THE COLLATERAL AGENT
HAS RECEIVED ALL CERTIFICATES REPRESENTING PLEDGED EQUITY INTERESTS (ACCOMPANIED
BY UNDATED STOCK POWERS EXECUTED IN BLANK).


(C)           SIGNATURES. THE COMPANY SHALL HAVE CERTIFIED TO THE ADMINISTRATIVE
AGENT (WITH COPIES TO BE PROVIDED FOR EACH INCREMENTAL TERM LENDER) THE NAME AND
SIGNATURE OF EACH OF THE PERSONS AUTHORIZED (I) TO SIGN ON ITS RESPECTIVE BEHALF
THIS INCREMENTAL TERM SUPPLEMENT AND THE INCREMENTAL TERM NOTES AND (II) TO
BORROW UNDER THIS INCREMENTAL TERM SUPPLEMENT AND THE CREDIT AGREEMENT. THE
INCREMENTAL TERM LENDERS MAY CONCLUSIVELY RELY ON SUCH CERTIFICATIONS UNTIL THEY
RECEIVE NOTICE IN WRITING FROM THE COMPANY TO THE CONTRARY.


(D)           PROOF OF ACTION. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFIED COPIES OF ALL NECESSARY ACTION TAKEN BY THE COMPANY TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS INCREMENTAL TERM SUPPLEMENT.


(E)           OPINIONS OF COUNSEL TO THE COMPANY. THE INCREMENTAL TERM LENDERS
SHALL HAVE RECEIVED FAVORABLE OPINIONS OF:


(I)   VICTORIA D. SALHUS, ESQ., SENIOR VICE PRESIDENT, DEPUTY GENERAL COUNSEL
AND SECRETARY FOR THE COMPANY AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN
THE FORM OF EXHIBIT B HERETO; AND


(II)  SULLIVAN & CROMWELL LLP, SPECIAL NEW YORK COUNSEL TO THE COMPANY AND THE
RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO;

AND COVERING SUCH OTHER MATTERS AS ANY INCREMENTAL TERM LENDER OR SPECIAL NEW
YORK COUNSEL TO THE ADMINISTRATIVE AGENT, PILLSBURY WINTHROP SHAW PITTMAN LLP,
MAY REASONABLY REQUEST (AND FOR PURPOSES OF SUCH OPINIONS SUCH COUNSEL MAY RELY
UPON OPINIONS OF COUNSEL IN OTHER JURISDICTIONS, PROVIDED THAT SUCH OTHER
COUNSEL ARE SATISFACTORY TO SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT AND SUCH
OTHER OPINIONS STATE THAT THE INCREMENTAL TERM LENDERS ARE ENTITLED TO RELY
THEREON).

3


--------------------------------------------------------------------------------




 


(F)            OPINION OF INCREMENTAL TERM LENDERS’ COUNSEL. EACH INCREMENTAL
TERM LENDER SHALL HAVE RECEIVED A FAVORABLE OPINION OF PILLSBURY WINTHROP SHAW
PITTMAN LLP, SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT, SUBSTANTIALLY
IN THE FORM OF EXHIBIT D HERETO AND COVERING SUCH OTHER MATTERS AS ANY
INCREMENTAL TERM LENDER MAY REASONABLY REQUEST.


(G)           COMPLIANCE CERTIFICATE. THE INCREMENTAL TERM LENDERS SHALL HAVE
RECEIVED A COMPLIANCE CERTIFICATE SHOWING THAT, AFTER GIVING EFFECT TO THIS
INCREMENTAL TERM SUPPLEMENT AND THE INDEBTEDNESS CONTEMPLATED TO BE INCURRED BY
THE COMPANY ON THE INCREMENTAL TERM CLOSING DATE AND THE USE OF PROCEEDS
THEREOF, THE COMPANY IS IN COMPLIANCE WITH THE PROVISIONS OF THIS INCREMENTAL
TERM SUPPLEMENT ON A PRO FORMA BASIS AS OF THE INCREMENTAL TERM CLOSING DATE.


(H)           OTHER DOCUMENTS. SUCH OTHER DOCUMENTS, FILINGS, INSTRUMENTS AND
PAPERS RELATING TO THE DOCUMENTS REFERRED TO HEREIN AND THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING OFFICER’S CERTIFICATES OF THE COMPANY AND EACH
RESTRICTED SUBSIDIARY BRINGING DOWN THE REPRESENTATIONS MADE ON THE CLOSING DATE
WITH RESPECT TO THE ORGANIZATIONAL DOCUMENTS OF SUCH PERSONS), AS ANY
INCREMENTAL TERM LENDER OR SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUIRE SHALL HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT.


(I)            CERTAIN FEES. ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE
AGENT, THE JOINT LEAD ARRANGERS AND THE INCREMENTAL TERM LENDERS ON OR BEFORE
THE INCREMENTAL TERM CLOSING DATE SHALL HAVE BEEN PAID. UNLESS WAIVED BY THE
ADMINISTRATIVE AGENT, THE COMPANY SHALL HAVE PAID ALL FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT PROPERLY
INVOICED PRIOR TO OR ON THE INCREMENTAL TERM CLOSING DATE, PLUS SUCH ADDITIONAL
AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS
REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE
INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE
SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY
AND THE ADMINISTRATIVE AGENT).


(J)            SOLVENCY CERTIFICATE. THE INCREMENTAL TERM LENDERS SHALL HAVE
RECEIVED A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE COMPANY
SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO, SHOWING THAT, AFTER GIVING EFFECT
TO THIS INCREMENTAL TERM SUPPLEMENT AND THE INDEBTEDNESS CONTEMPLATED TO BE
INCURRED BY THE COMPANY ON THE INCREMENTAL TERM CLOSING DATE AND THE ANTICIPATED
USE OF PROCEEDS THEREOF (INCLUDING THE MAKING OF THE SPECIAL DIVIDEND REFERRED
TO IN CLAUSE (II) OF SECTION 1.04 TO SCHEDULE II HERETO), THE COMPANY IS
SOLVENT.


(K)           DEBT RATINGS. THE INCREMENTAL TERM FACILITY SHALL HAVE RECEIVED A
DEBT RATING FROM MOODY’S AND S&P.


(L)            REGULATORY APPROVALS. THE COMPANY SHALL HAVE OBTAINED THE
APPROVALS OF ANY REGULATORY AUTHORITY SET FORTH ON SCHEDULE 6.03 TO THE CREDIT
AGREEMENT REQUIRED WITH RESPECT TO THIS INCREMENTAL TERM SUPPLEMENT (OTHER THAN
AS SPECIFIED IN SUCH SCHEDULE 6.03).

4


--------------------------------------------------------------------------------




 

Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 7, each Incremental Term Lender that has signed this Incremental
Term Supplement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to an Incremental Term
Lender unless the Administrative Agent shall have received notice from such
Incremental Term Lender prior to the proposed Incremental Term Closing Date
specifying its objection thereto.

Section 8       Covenants. The Company shall, and shall cause each of the
Restricted Subsidiaries to, comply with each covenant contained in (i) Schedule
II hereto and (ii) the Credit Agreement (other than the Revolver/Term A
Covenants, which are solely for the benefit of the Revolving Credit Lenders and
the Term A Lenders).

Section 9       Events of Default. Each party hereto hereby acknowledges and
agrees that only the Events of Default set forth in Sections 8.01(a), (b)(ii),
(d)(ii), (e), (g), (h), (i)(ii), (l) and (m) of the Credit Agreement shall apply
to the Incremental Term Facility.

Section 10     Compliance Certificate. Each party hereto hereby agrees that the
Compliance Certificate to be delivered to the Incremental Term Lenders pursuant
to Section 7.01(d) of the Credit Agreement shall be substantially in the form of
Exhibit F attached hereto.

Section 11     Joinder. By executing and delivering this Incremental Term
Supplement, and upon satisfaction of the conditions set forth in Section 7
hereof and Section 2.14 of the Credit Agreement, each Incremental Term Lender
hereby (a) becomes a party to the Credit Agreement as a “Lender” thereunder with
the same force and effect as if originally named therein as a Lender, and
(b) expressly, irrevocably and absolutely assumes all obligations and
liabilities of a “Lender” under the Credit Agreement. Each reference to a
“Lender” in the Credit Agreement shall be deemed to include each Incremental
Term Lender.

Section 12     Terms Incorporated. All of the terms and conditions of the Credit
Agreement are hereby incorporated in this Incremental Term Supplement by
reference thereto as fully and to the same extent as if set forth herein, and
the Credit Agreement, as supplemented hereby, is hereby ratified, approved and
confirmed as of the date hereof.

Section 13     Counterparts. This Incremental Term Supplement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

Section 14     GOVERNING LAW. THIS INCREMENTAL TERM SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Term
Supplement to be duly executed as of the day and year first above written.

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

6


--------------------------------------------------------------------------------




 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------




 

 

BANK OF AMERICA, N.A.,

 

 

as Incremental Term Lender

 

 

 

 

 

 

 

 

By

/s/

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

8


--------------------------------------------------------------------------------